NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                      Fed. R. App. P. 32.1



                United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                    Submitted May 4, 2011*
                                     Decided May 5, 2011

By the Court:

No. 10-2790

BARBARA A. ALLEN,                                  Appeal from the United States District
     Plaintiff-Appellant,                          Court for the Northern District of Illinois,
                                                   Eastern Division.
       v.
                                                   No. 09 C 79
IRMCO MANAGEMENT
COMPANY,                                           Robert W. Gettleman,
     Defendant-Appellee.                           Judge.

                                          ORDER

        Barbara Allen appeals the district court’s dismissal of her Fair Housing Act (FHA)
action for lack of jurisdiction under the Rooker-Feldman doctrine. We affirm.

        Allen, who used to live in a building owned by IRMCO Management Company,
suffers from a disability that causes fits of dementia and other symptoms. In this FHA suit,
see 42 U.S.C. § 3604(f)(1), (2), she claims that IRMCO refused to negotiate changes in her
lease, wrongly accused her of falling behind on rent, and evicted her, all because of her
disability. She seeks damages for costs incurred looking for new housing, emotional distress
on being tossed out, and the value of property that she says was destroyed when the sheriff
executed an Illinois court’s eviction order. As relevant here, the district court dismissed her


       *
        After examining the briefs and record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and record. See FED. R. APP. P.
34(a)(2)(C).
No. 10-2790                                                                                  Page 2

complaint under the Rooker-Feldman doctrine. See District of Columbia Court of Appeals v.
Feldman, 460 U.S. 462 (1983); Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923). The doctrine
explains that Congress has not authorized any federal court other than the Supreme Court
to review state-court judgments. See 28 U.S.C. § 1257; Exxon-Mobil Corp. v. Saudi Basic Indus.
Corp., 544 U.S. 280, 283-84 (2005); Gilbert v. Ill. State Bd. of Educ., 591 F.3d 896, 900 (7th Cir.
2010).

        On appeal Allen asserts that the district court wrongly applied Rooker-Feldman to her
discrimination claim because, she says, she did not raise the claim in the state-court eviction
proceeding. But as the district court recognized, Rooker-Feldman is not limited to claims
actually raised in state court. Feldman, 460 U.S. at 482 n.16; Long v. Shorebank Dev. Corp., 182
F.3d 548, 557 (7th Cir. 1999). Although there is some question whether a plaintiff like Allen
could escape the rule of Rooker-Feldman if she lacked a “reasonable opportunity” to raise her
discrimination claim as a defense to the eviction, compare Gilbert, 591 F.3d at 901-02, Casale v.
Tillman, 558 F.3d 1258, 1260 (11th Cir. 2009), and Long, 182 F.3d at 557-58, with Kelley v. Med-
1 Solutions, LLC, 548 F.3d 600, 607 (7th Cir. 2008), and Abbott v. Michigan, 474 F.3d 324, 330
(6th Cir. 2007), she makes no argument on this point, nor does she dispute the district
court’s conclusion that discrimination claims are “germane” to the issue of possession in
Illinois, 735 ILCS 5/9-106, and may thus be used to defend against eviction, Long, 182 F.3d at
559; People ex rel. Dep’t of Trans. v. Walliser, 629 N.E.2d 1189, 1196 (Ill. App. 1994); Marine
Park Assocs. v. Johnson, 274 N.E.2d 645 (Ill. App. 1971).

      Accordingly, we AFFIRM the judgment of the district court, and DENY as
unnecessary Allen’s motion to certify questions of state law to the Illinois Supreme Court.